Citation Nr: 0212979	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  98-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified before the 
undersigned at a hearing held at the RO in October 1999; a 
transcript of that hearing is associated with the claims 
file.  The issue stated on the first page of this decision 
now returns to the Board following a February 2000 remand.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran was born in October 1948 and has some college 
education.

3.  The veteran's occupational experience includes work as a 
janitor; he reports having last worked in or around January 
1996, but is shown to have been working in such capacity as 
late as April 1997.

4.  The veteran is currently attending a university course of 
study and is scheduled to graduate in 2003.

5.  The veteran has a history of depression, evaluated by the 
RO as 30 percent disabling, and also has a history of 
problems with alcohol and substance abuse.

6.  The veteran has no current permanent physical or 
psychiatric disability not due to his own misconduct and he 
is not precluded from engaging in substantially gainful 
employment consistent with his age, education, and 
occupational history.

CONCLUSION OF LAW

The criteria for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.17 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that in rating actions, a statement of the 
case and supplemental statements of the case the veteran has 
been notified of the law and regulations governing 
entitlement to nonservice-connected pension benefits, the 
evidence considered by the RO and the reasons for its 
determinations.  The record also reflects that he has been 
informed of the information needed from him to enable VA to 
obtain evidence in support of his claim.  The Board remanded 
this issue in February 2000 for additional development to 
include obtaining available VA medical records, State 
vocational rehabilitation records, and a contemporary VA 
examination relevant to the veteran's existing disabilities 
and the impact of such on his employability.  The record 
reflects association of additional VA records through 2002 
with the claims file.  The veteran failed to respond with 
submission of evidence or signed releases requested by the RO 
in letters dated in March and September 2000.  As such, state 
vocational rehabilitation records could not be obtained.  In 
addition, the Board notes that not only has the RO previously 
afforded the veteran appropriate examinations, but the 
veteran also reported for a VA psychiatric examination in 
August 2000.  The veteran's representative argues that such 
examination is not in compliance with the remand request and 
cites to case law requiring an opinion as to the impact of 
disabilities on a veteran's employability.  Contrary to the 
representative's argument, the August 2000 examination report 
clearly reflects the VA examiner's medical conclusion that 
the veteran did not have any psychiatric manifestations, to 
include from depression, that currently result in functional 
impairment in any facet of life.  That examiner reviewed the 
claims file and examined the veteran and as such the Board 
finds the report sufficient for adjudication purposes.

The Board also notes that the veteran failed, without good 
cause, to report for the VA general medical examination 
scheduled for September 2000.  See 38 C.F.R. § 3.655 (2001).  
He did not request that such examination be rescheduled.  
Rather, a Report of Contact dated in November 2000 indicates 
that the veteran expressed a desire to withdraw his appeal at 
that time.  As the veteran did not submit a written 
withdrawal in accordance with governing regulations, see 
38 C.F.R. § 20.204 (2001), however, the RO returned the 
appeal to the Board.  The Board emphasizes that the Court of 
Appeals for Veterans Claims (Court) has held, in essence, 
that the duty to assist is "not a one-way street" and that 
a claimant "cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, to the extent 
a general medical examination or other state vocational 
records may be probative of the instant appeal, VA made every 
effort to obtain such and was unsuccessful in light of the 
veteran's failure to respond to requests for information and 
authorization and to appear for a scheduled examination.  
Based on the above, the Board finds that all development 
requested in the February 2000 remand has been completed, to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The Board notes that subsequent to the above, the 
supplemental statement of the case issued in May 2002, 
reflects consideration of the relevant evidence of record and 
specifically advises the veteran as to the nature of evidence 
needed to support his pension claim.  Such document further 
advises the veteran as to his responsibilities and the 
responsibilities of VA in obtaining additional information 
pertinent to the appeal, and includes notice as to the 
provisions of the VCAA.  At that time the RO afforded the 
veteran an additional period of time in which to submit 
evidence and/or argument.  The veteran did not respond.  
Thereafter, the veteran's representative did prepare an 
informal brief relevant to the appeal.  Neither the veteran 
nor his appointed representative has, however, identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim.  

For the reasons set out above, the Board finds that the facts 
pertinent to this claim have been properly developed, to the 
extent possible, and no further action is required to comply 
with the VCAA or the implementing regulations.


Analysis

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  In 
essence, in determining pension entitlement, VA must ensure 
that an appropriate rating is assigned for each disability of 
record; apply both the average person or objective test and 
the unemployability or subjective test; and then, if the 
benefit still may not be awarded, to determine whether an 
extra-schedular basis for entitlement exists.

The average person (or objective) standard mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 U.S.C.A. § 1502(a)(1); 
38 C.F.R. § 4.15.

The unemployability (or subjective) test mandates that where 
it is shown that a claimant's disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and it is 
shown that they are permanent in nature, a determination 
should be made whether such disabilities render him or her 
incapable of substantially gainful employment.  38 U.S.C.A. § 
1521(a); 38 C.F.R. §§ 3.321(b)(2), 4.16(a), 4.17.

The percentage requirements provided by 38 C.F.R. § 4.16(a) 
are that if there is only one disability, the disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 

If the veteran does not meet either of the above tests, then 
a determination is required as to whether he should be 
granted entitlement to a permanent and total rating on an 
extra-schedular basis, pursuant to the provisions of 
38 C.F.R. 38 U.S.C.A. § 3.321(b)(2), on the basis that he or 
she is unemployable by virtue of age, occupational background 
or other related factors.

The Board will first discuss the objective test.  In this 
case, the veteran is identified as having one nonservice-
connected disability, depression, which the RO has evaluated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.130 (2001).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

The General Rating Formula for Mental Disorders provides that 
a 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130.

The Board finds extremely probative the report of VA 
examination conducted in August 2000 in determining the 
propriety of the 30 percent rating assigned to the veteran's 
depression.  At that time the VA examiner reviewed the entire 
claims file and also examined the veteran, documenting the 
veteran's symptom history, past and present, as well as 
objective clinical findings on examination that date.  The 
veteran reported he was hopeful about the future and not 
depressed.  He was fully oriented, showed no deficit in his 
ability to attend to the needs of daily living, denied 
current problems with anger or impulse control, denied sleep 
difficulties and denied suicidal or homicidal ideation.  He 
displayed a full and normal range of affect and described his 
mood as great.  He was not agitated, irritable or hostile.  
There was also no evidence of inappropriate behavior, 
psychosis, delusions or paranoia.  The examiner concluded 
there was no evident psychiatric symptomatology and no 
emotional complaints in any way impairing the veteran's 
current functioning.  The conclusion was that the veteran did 
not have any mood, thought or anxiety disorder, or any 
psychiatric illness at that time, but was highly functional 
in all activities of life, with an assigned global assessment 
of functioning score of 80.  

The August 2000 VA examination findings are largely 
consistent with outpatient records and the prior report of VA 
examination.  These records show the veteran to have had 
problems with alcohol and substance abuse and emotional 
problems diagnosed as depression and opined to be related to 
alcohol abuse and substance abuse.  Records also indicate 
that the veteran had been in treatment and that he stopped 
using alcohol with a steady resolution of psychiatric 
symptomatology thereafter.  In particular the Board cites to 
the December 1996 VA examiner's assessment that the veteran 
had a good future with continued sobriety and the assessment 
that, as acknowledged by the veteran, most of his emotional 
symptoms were resolving.  More recent outpatient records and 
progress notes support a continuing improvement in 
functioning and note the veteran's success in pursuing his 
college degree.  At most, such later records, such as one 
entry dated in August 2001, document the presence of slight 
anxiety associated with a new school class. 

In sum, the competent medical evidence shows that the veteran 
carried a diagnosis of depression, the manifestations of 
which have since resolved, without evidence of any of the 
criteria requisite for assignment of an evaluation in excess 
of 30 percent pursuant to 38 C.F.R. § 4.130.  

The Board additionally acknowledges that the veteran has been 
diagnosed with alcohol dependence and is noted to have had 
past problems with substance abuse. Such are currently shown 
to be in remission.  In any event, pension is not payable for 
disability/ies resulting from willful misconduct.  
38 U.S.C.A. § 1521(a).  For pension purposes, alcohol and 
substance abuse are considered the result of willful 
misconduct.  See 38 C.F.R. § 3.301(c)(2), (3) (2001).  

The record does not reflect the presence of other currently 
diagnosed mental or physical disabilities, at most showing a 
glucose intolerance and laboratory findings of 
hyperlipidemia.  As noted the veteran failed to report for a 
scheduled VA general medical examination and the available 
competent medical evidence fails to establish the existence 
of other diagnosed disabilities.  In fact, the August 2000 
examination report notes no acute medical problems, 
consistent with earlier assessments found in VA outpatient 
records.

Thus, the veteran is in receipt of a combined 30 percent 
evaluation based on depression.  Such is not indicative of 
permanent, total disability to warrant pension entitlement 
under 38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.

The Board next considers the subjective test.  As discussed 
above, however, the veteran does not have one disability 
ratable at 60 percent or more or a combination of 
disabilities ratable at 70 percent or more to warrant VA 
pension benefits pursuant to 38 U.S.C.A. § 1502(a) and 
38 C.F.R. §§ 4.16(a), 4.17.  Thus, the Board will consider 
whether an extra-schedular basis exists for the grant of 
pension benefits.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).

The veteran was born in October 1948.  He has reportedly 
completed more than one year of college and is currently 
enrolled in a degree program with scheduled graduation in 
2003.  His own testimony and notation of such by physicians 
during examination and outpatient visits indicate that he is 
successfully maintaining his sobriety and has made the honor 
roll.  The competent medical evidence and the veteran's own 
reported history show him to be functioning well.  There is 
thus no evidence that the veteran is unemployable by reason 
of any disability, his age, his occupational background and 
other related factors.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

